Citation Nr: 0525753	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected tinea pedis with acneform folliculitis and 
herpes infection, currently evaluated as ten (10) percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
service-connected disability of the lumbar segment of the 
spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2000 and November 2001 rating decisions 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran testified at an RO hearing before a Decision 
Review Officer in May 2002, and testified in person before 
the undersigned Veterans Law Judge of the Board, sitting at 
the RO, in May 2005.  The transcript of each hearing is of 
record.  

The appeal concerning the evaluation of the skin disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

On May 12, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal concerning the 
evaluation of the service-connected lumbar spine disability 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal 
concerning the evaluation of the service-connected lumbar 
spine disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  At the hearing 
before the Board on May 12, 2005, the appellant submitted a 
written statement withdrawing his appeal concerning the 
evaluation of his service-connected lumbar spine disability.  
The appellant has withdrawn the appeal concerning this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning the evaluation of the service-connected 
lumbar spine disability and it is dismissed.


ORDER

The appeal concerning entitlement to an increased disability 
evaluation for service-connected disability of the lumbar 
segment of the spine is dismissed.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is warranted before the claim 
concerning the evaluation of the service-connected skin 
disability can be decided on its merits.

First, the Board notes that the most recent VA compensation 
and pension medical (C&P) examination appropriate to 
evaluating tinea pedis with acneform folliculitis and herpes 
infection was conducted in October 2002.  At the Board 
hearing, the veteran testified that his tinea pedis symptoms 
have worsened since then such that the skin disorder affects 
significant portion of his chest and back, parts of the arms, 
and the face.  It also affects his feet such that the skin of 
the feet are cracked and bleeding.  He also has had herpes 
symptoms recently.  Based upon this evidence, the Board finds 
that the performance of another, more contemporaneous C&P 
examination is in order.

Second, the veteran testified, and the Board's review of the 
claims folder shows, that treatment pertinent to skin 
problems, including those affecting the feet, has been 
obtained at the VA medical center in Fayetteville, North 
Carolina.  The most recent group of outpatient medical 
records from this facility, submitted by the veteran after 
the issuance of the most recent Supplemental Statement of the 
Case along with a written waiver of his right to initial RO 
review of these records by the RO, includes evidence of 
treatment received as of early July 2004.  While this case is 
on remand status, any missing, more recent clinical records 
from the Fayetteville VA facility should be obtained as 
associated with the claims folder to ensure that the 
evidentiary record is as complete as possible.

Third, the Fayetteville VA medical facility apparently is the 
only facility at which the veteran has been receiving care 
for the service-connected skin disorder.  However, older 
records in the claims file indicates that the veteran had 
reported receiving medical care at private facilities or from 
private doctors, to include "HealthCo" (Dr. Locklear), Dr. 
T. Lowry, and M. Meltzer (Southeastern General Hospital).  It 
is not completely clear to the Board whether the records of 
these care providers concern only the low back disorder 
claim, which the veteran withdrew from appellate 
consideration, or the skin disorder as well.  On remand, 
clarification should be obtained to determine whether any 
records from these care providers concern treatment for skin 
problems.  If so, those records should be obtained and 
associated with the claims folder.  

Fourth, it is noted that, with respect to HealthCo records, 
HealthCo communicated to the RO in 2001 that it could not 
release its records because "Disability Determination 
Services" in Raleigh, North Carolina, is the "responsible 
party" for charges associated with treatment and/or testing 
provided to the veteran by HealthCo.  The veteran apparently 
had filed a disability compensation claim of some type.  On 
remand, it should be determined whether that claim was based, 
even if in part, on a skin disorder.  If so, an effort should 
be made to obtain these records while the case is on remand 
status.    

Finally, it is noted that the RO apparently began in 2001 the 
process of obtaining records associated with the veteran's 
application for Social Security Administration (SSA) 
disability compensation benefits.  As reflected in a July 
2002 VA outpatient treatment record for a nonservice-
connected problem, the veteran reported having been "turned 
down" for SSA disability benefits.  It is not clear whether 
the application was based, whole or in part, on the service-
connected skin disorder.  Clarification should be obtained on 
this point.  If so, then further effort should be made to 
obtain the missing SSA application, exhibits/supporting 
evidence, and any administrative law judge decision thereon.  

After as much of the missing pieces of evidence, assuming 
they are determined to be pertinent to the skin disorder 
claim, as possible are obtained and associated with the 
claims folder, a C&P skin disorders examination should be 
performed.

Based upon all of the foregoing, the Board finds that a 
deferment of a decision on the merits of this claim is in 
order pending completion of following actions.  The RO should 
then readjudicate the claim de novo.   
   
1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  If he 
desires assistance in obtaining any of 
missing records, he should ask for 
assistance; he also should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly on his behalf.  
Associate with the claims folder any 
records obtained.  

2.  Ask the veteran whether his SSA 
disability benefits claim, any other 
disability benefits claim, and any 
treatment received from Dr. Meltzer, Dr. 
Lowry, or HealthCo (Dr. Locklear), or any 
other non-VA medical care provider not 
discussed in this remand order concerned 
the service-connected skin disorder.  If 
so, the veteran should be asked to 
provide copies of any such records if he 
has them.  Otherwise, he should execute 
records-release authorization forms to 
permit VA to obtain the records directly; 
to the extent he is able, he should also 
provide addresses of care providers and 
approximate dates of treatment.       

3.  Ensure that any missing, and in 
particular, more current, clinical 
records from the VA medical facility in 
Fayetteville, North Carolina, are 
obtained and associated with the claims 
folder.

4.  After completing the above and 
obtaining as many of the missing records 
as is reasonably possible, schedule the 
veteran for a VA C&P "skin disorders" 
medical examination by a physician to (a) 
render a diagnosis or diagnoses of what 
skin disorder(s) the veteran now has, 
including whether he has acneform 
folliculitis and/or herpes; and (b) for 
each diagnosis, the examiner should 
separately list all symptoms and 
manifestations found (not necessarily 
limited to those listed in this 
paragraph).  Included in the discussion 
should be the percentage of total body 
skin and exposed skin affected by the 
disorder; which specific areas of the 
body skin are affected; the extent and 
severity of the disorder; whether there 
is residual scarring from the skin 
disorder; whether any scarring is 
symptomatic (like pitting; raised skin; 
painful skin; hypo- or hyper-
pigmentation; whether the scar is 
superficial, stable, unstable, ulcerated, 
tender etc.); the nature of treatment 
required; extent of disfigurement; 
functional limitation caused by the skin 
disorder and/or residual scarring.  It 
should be documented how many square 
inches or square centimeters (in terms of 
both percentages of exposed skin and 
whole body) are affected by the skin 
disorder and any residual scarring.  To 
the extent such discussion is not 
feasible, the physician should explain 
why such determination cannot be made.  
Any diagnostic testing and evaluation 
needed to make the above determinations 
should be performed.  The claims folder 
must be made available to the examining 
physician for review.  

5.  After completing the above, 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
updated Supplemental Statement of the 
Case, and give the veteran and his 
accredited representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of the claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).

The veteran is not required to take action in response to 
this remand order until further notice, but has the right to 
submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


